Abatement Order filed December 11, 2012




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00084-CV
                                   ____________

              KEN BIGHAM AND TRACY HOLLISTER, Appellants

                                            V.

       SOUTHEAST TEXAS ENVIRONMENTAL, LLC, ET AL, Appellees


                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2007-55020


                               ABATEMENT ORDER

      The reporter’s record in this case was originally due August 27, 2012. This court
has issued two orders instructing the court reporter, Michelle Tucker, to file the record
within 30 days. As of this date, there has been no response.

      The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). It is the duty of the trial court to
ensure that its reporter's work is timely accomplished by setting work priorities. Tex. R.
App. P. 13.3. Because the reporter’s record has not been filed timely as ordered, we issue
the following order.
       We direct the judge of the 80th District Court to conduct a hearing at which the
court reporter, appellants’ counsel, and appellees’ counsel shall participate to (a)
determine the reason for failure to file the record; (b) establish a date certain when the
reporter’s record will be filed, and (c) make findings as to whether the court reporter
should be held in contempt of court for failing to file the reporter’s record timely as
ordered. We order the court to prepare a record, in the form of a reporter’s record, of the
hearing. The judge shall make findings of fact and conclusions of law, and shall order
the trial clerk to forward to this court a supplemental clerk’s record containing the
findings and conclusions. The hearing record and supplemental clerk’s record shall be
filed with the clerk of this court within 30 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by any party, or the court may reinstate
the appeal on its own motion. If the court reporter files the record prior to the date set for
the hearing, the appeal will be reinstated and the trial court need not hold a hearing.



                                       PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.